In the

    United States Court of Appeals
                  For the Seventh Circuit
                     ____________________

No. 21-1491
LUIS H. JAQUEZ,
                                                Plaintiff-Appellant,

                                 v.

UNITED STATES OF AMERICA,
                                               Defendant-Appellee.
                     ____________________

          Appeal from the United States District Court for the
          Northern District of Indiana, South Bend Division.
   No. 3:16-MJ-50-MGG — Michael G. Gotsch, Sr., Magistrate Judge.
                     ____________________

        ARGUED MAY 16, 2022 — DECIDED JUNE 6, 2022
                     ____________________

   Before EASTERBROOK, BRENNAN, and ST. EVE, Circuit Judges.
    EASTERBROOK, Circuit Judge. During 2016 federal oﬃcials
obtained three judicial orders to facilitate investigation of Luis
Jaquez, suspected of distributing illegal drugs. One order au-
thorized a wiretap on Jaquez’s cell phone; the other two au-
thorized a pen register. The wiretap gave federal oﬃcials ac-
cess to conversations over the intercepted line; the pen regis-
ter revealed only the numbers that Jaquez called or that called
him. Federal oﬃcials disclosed some of this information to
2                                                  No. 21-1491

state oﬃcials, who used it to prosecute and convict Jaquez for
several oﬀenses. He is serving a 36-year sentence. See Jaquez
v. State, 2020 Ind. App. Unpub. LEXIS 34 (Jan. 17, 2020). He has
not been prosecuted in federal court.
    Seeking evidence that he might use to wage a collateral at-
tack on his convictions, Jaquez ﬁled in federal court a motion
for copies of the applications, aﬃdavits, and orders authoriz-
ing the pen register, plus equivalent documents for the wire-
tap. He asked the district court to “Unseal and Produce the
Entire Case.” The clerk of court referred this request to Mag-
istrate Judge Gotsch, who issued the pen-register orders but
not the wiretap warrant. Magistrate Judge Gotsch ordered
some of the pen-register papers unsealed—apparently for
Jaquez’s eyes only—but denied the request to the extent that
it sought additional information. Jaquez did not ask a district
judge to review the magistrate judge’s decision but did ﬁle a
notice of appeal to this court, after waiting almost 60 days.
    The parties disagree about whether we have jurisdiction
to review this decision. Jaquez, now represented by counsel,
says that the answer is no because the decision is not ﬁnal for
the purpose of 28 U.S.C. §1291, having been entered by a mag-
istrate judge without review by a district judge. The United
States contends that the answer is yes precisely because the
time to seek review by a district judge expired long ago. The
parties also have had some back-and-forth about whether
Jaquez had to appeal within 14 days, the maximum allowed
in criminal litigation. Jaquez has declined to dismiss his ap-
peal under Fed. R. App. P. 42(b), because the parties have not
agreed on costs—and, perhaps more important, because he
wants us to direct the district court to reopen the time within
which to seek a district judge’s review of the magistrate
No. 21-1491                                                     3

judge’s decision. We therefore reject the proposal by the
United States to treat Jaquez’s brief as if it were a motion to
dismiss. We need to decide on our own whether the appeal is
properly here.
    The ﬁrst question is whether the appeal is timely, which
depends in part on why the district court had subject-maher
jurisdiction. If the motion for disclosure is a step in a criminal
prosecution, perhaps resting on Fed. R. Crim. P. 16 or some-
thing similar, then 18 U.S.C. §3231 would have supplied juris-
diction to the district court—and Fed. R. App. P. 4(b)(1)(A)
would have set a 14-day limit for appeal. But because Jaquez
has not been prosecuted under federal criminal law, §3231
cannot furnish jurisdiction, and the 14-day limit for appeals
in criminal cases does not govern. Jurisdiction must come
from 28 U.S.C. §1331 (federal question) or §1346(b) (civil suits
in which the United States is a defendant). The time limit for
appeal thus is 60 days. Fed. R. App. P. 4(a)(1)(B)(i). Jaquez’s
appeal was ﬁled within 60 days of Magistrate Judge Gotsch’s
order—but if that order is not a ﬁnal decision of the district
court, a vital condition for appeal under §1291 is missing.
    Section 636 of Title 28 permits district courts to assign
many procedural mahers to magistrate judges. The reference
here, if proper at all, rests on §636(b)(3), which permits the
assignment of “such additional duties as are not inconsistent
with the Constitution and laws of the United States.” See
Gomez v. United States, 490 U.S. 858 (1989) (discussing mahers
assignable under §636(b)(3)). Other subsections do not ﬁt. The
various subsections of §636(a) are irrelevant (for example, this
is not the trial of a pehy oﬀense). Section 636(b)(1) covers as-
signments of pretrial mahers, and Jaquez’s request is not pre-
liminary to a trial. Nor is it a poshrial maher within the scope
4                                                   No. 21-1491

of §636(b)(2). The reference covers the whole suit, which
sought the disclosure of information that had been gathered
years earlier.
     Reliance on §636(b)(3) creates an immediate snag, because
it is not clear that the Northern District of Indiana has adopted
a rule permihing the reference to magistrate judges of mahers
related to wiretaps. The clerk who sent Jaquez’s request to
Magistrate Judge Gotsch may have assumed that only the
pen-register papers were at issue. Magistrate Judge Gotsch
did not order disclosure of any wiretap information, but nei-
ther did he discuss his authority (if any) to rule at all on such
a request.
    Whether or not a magistrate judge can hear requests to un-
seal documents related to wiretaps, the norm for all mahers
referred to a magistrate judge under §636(b) is that a district
judge must give the subject independent consideration before
the decision becomes ﬁnal. See, e.g., United States v. Radda@,
447 U.S. 667 (1980); Mathews v. Weber, 423 U.S. 261 (1976).
There are exceptions for pretrial discovery (which this is not)
and situations in which the litigants have consented to the en-
try of ﬁnal decision by a magistrate judge. 28 U.S.C. §636(c)(3).
If all parties have so consented, then an appeal may be taken
from a magistrate judge to the court of appeals; otherwise a
ﬁnal decision by a district judge is essential. See also Fed. R.
Civ. P. 73(a).
    Section 636(c)(3) does not authorize this appeal, for two
reasons. First, it applies only when the district court as an in-
stitution has decided that a particular variety of case may be
resolved by magistrate judges. 28 U.S.C. §636(c)(1). As we’ve
mentioned, the Northern District of Indiana has not made
such a decision for wiretap-related mahers. Second, neither
No. 21-1491                                                     5

Jaquez nor the United States consented under §636(c)(3) to the
entry of ﬁnal decision by a magistrate judge. It follows that
Magistrate Judge Gotsch’s decision is not appealable to the
Seventh Circuit.
    Not so fast!, the United States responds. True, there was
not a proper reference under §636(c)(1). True, the parties did
not consent under §636(c)(3). But still, the United States in-
sists, this proceeding is over in the district court, so the deci-
sion must be “ﬁnal” and appealable under §1291.
    If that were so, then §636(c) would be eﬀectively oblite-
rated. Anyone dissatisﬁed by a magistrate judge’s decision
could appeal to the court of appeals simply by waiting until it
was too late to ask the district judge for review, then ﬁling an
appeal. That can’t work. The direct-appeal procedure requires
consent by the district court (§636(c)(1)) and by all parties
(§636(c)(3)), not just by one party who wants to bypass a dis-
trict judge. We have dismissed appeals when even a single lit-
igant has failed to consent. See, e.g., Coleman v. Labor and In-
dustry Review Commission, 860 F.3d 461 (7th Cir. 2017); Mark I,
Inc. v. Gruber, 38 F.3d 369 (7th Cir. 1994). See also Roell v.
Withrow, 538 U.S. 580 (2003) (discussing the requirements for
a direct appeal from a magistrate judge’s decision). If the po-
sition the United States takes in this case is right, then all of
those decisions must be wrong.
    The United States relies exclusively on United States v.
Meux, 597 F.3d 835 (7th Cir. 2010). Meux deals with 28 U.S.C.
§3008, part of the Federal Debt Collection Procedures Act.
Section 3008 reads: “A district court of the United States may
assign its duties in proceedings under this chapter to a United
States magistrate judge to the extent not inconsistent with the
Constitution and laws of the United States.” Meux holds that
6                                                   No. 21-1491

a magistrate judge’s ﬁnal decision under this section is ap-
pealable under §1291 because the district court’s whole power
has been delegated. The parties need not consent, and a dis-
trict judge will never review the magistrate judge’s decision.
   We recognize that §3008 and §636 have some language in
common, but their structure is fundamentally diﬀerent. The
norm under §636, as Radda@ and Weber explain, is review by
a district judge—and skipping past the district judge in favor
of appellate review requires compliance with §636(c). We
could not treat §636 as if it were a clone of §3008 without toss-
ing out the many distinctive features of §636.
    Jaquez’s appeal must be dismissed because the order was
not entered by a district judge, and neither the district court
nor the parties used the direct-appeal procedure allowed by
§636(c). Because we lack appellate jurisdiction, we also lack
authority to remand this proceeding to the district court or
direct it to proceed in any particular way. All we can do, and
all we do do, is dismiss this appeal for lack of jurisdiction.
    The appeal is dismissed.